IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


MARQUIES A. BRISBANE,

              Appellant,

 v.                                                       Case No. 5D16-3223

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed January 27, 2017

3.850 Appeal from the Circuit Court
for Orange County,
Keith A. Carsten, Judge.

Marquies A. Brisbane, Malone, pro se.

No Appearance for Appellee.


PER CURIAM.

       Marquies Brisbane appeals the summary denial of his motion for postconviction

relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Because Brisbane’s first

two claims were not conclusively refuted by the record, we reverse and remand for the

trial court to either attach records refuting the claim or to hold an evidentiary hearing. We

affirm as to Brisbane’s other claims.

       AFFIRMED, in part; REVERSED, in part; and REMANDED.

EVANDER, BERGER and LAMBERT, JJ., concur.